﻿154.	I should like first of all, through you Sir, to congratulate Mr. Lievano on his election to the high office of the presidency of the General Assembly. His election is not only a recognition by the Assembly of his great knowledge and experience in international relations but also a tribute to the prominent role played by his country in world affairs.
155.	I should also like to extend my gratitude to Mr. Lazar Mojsov, the outgoing President of the General Assembly, for the effective manner in which he guided the Assembly during its regular and special sessions of the past 12 months. The Iranian delegation was gratified to have enjoyed with Mr. Mojsov, with whose country Iran enjoys friendly relations, the closest co-operation during his tenure of office.
156.	I wish also once again to express our deep appreciation to the Secretary-General, Mr. Kurt Waldheim, for his dedication and untiring devotion to finding solutions for the various problems facing the United Nations. I should also like to note that we enjoyed having the Secretary- General in Iran during the early part of this year, when he had constructive and useful discussions with him.
157.	I welcome into the community of nations the State of Solomon Islands, which has taken its rightful place among the - Members of the United Nations. We are confident that the membership of Solomon Islands will add a new dimension to the universal character of this Organization.
158.	The current session of the General Assembly is being held a short time after the convening of the eighth, ninth and tenth special sessions. It also follows the second session of the recently created Committee Established under General Assembly Resolution 32/174, known as the Committee of the Whole, which is entrusted with the task of reviewing the implementation of decisions and agreements leached on the establishment of the New International Economic Order.
159.	Many of the issues on the agenda of this session of the General Assembly were considered in those previous sessions, but they still remain unresolved. This lack of progress, coupled with rising expectations and frustrations, as well as the increasingly frequent recourse to violence, urgently calls for a new effort for the solution of these problems. I wish therefore to address myself briefly to some of these issues before us.
160.	The question of the Middle East remains uppermost in our mind. The suffering with which the people of the area have long been afflicted has given rise to a situation which is naturally of great concern to us. We have accordingly followed with great interest the recent developments which have taken place with regard to the Arab- Israeli conflict. If the long-cherished hopes and aspirations for a comprehensive peace with justice are to be realized, Israel must withdraw from all the territories it has occupied in compliance with Security Council resolutions 242 (1967) and 338(1973), as well as other relevant United Nations resolutions, in particular those dealing with the Holy City of Jerusalem, to which the whole Islamic world attaches the utmost importance. Similarly, no lasting peace could be established without taking fully into account the legitimate rights of the Palestinian people. We earnestly hope that a comprehensive peace with justice on a durable basis will soon prevail in the Middle East.
161.	Another disquieting problem is the situation in Cyprus and the persistent tension which continues to frustrate international efforts aimed at bringing peace and tranquillity to that country. We still believe that a just and long-lasting solution of this problem can and must be achieved by negotiations between the two ethnic communities of Cyprus, with a view to preserving the territorial integrity and the independence of the country, taking into account the legitimate interests of the two communities.
162.	The Indian Ocean is another area of particular concern to us. The United Nations Ad Hoc Committee on the Indian Ocean is continuing its task with a view to ensuring that that area will be established as a zone of peace. As a bordering State, Iran will continue its efforts within and outside the United Nations system to contribute to the achievement of that objective and will assist in keeping the zone free from great-Power rivalry. The Persian Gulf, which extends through the narrow straits of Hormuz into the Indian Ocean is of vital importance to Iran. In fact, all the States bordering the Persian Gulf attach singular importance to its security. As this strategic waterway represents a major lifeline to the area it is imperative that responsibility for the maintenance of its security remain solely with those States. It is most fortunate that the Persian Gulf States are bound together not only by this important common interest but also by bonds of fraternity, which have been formed and cemented through centuries of cultural, religious and historical ties.
163.	The universal aspiration to free the world from the fear of war and the terror of nuclear weapons is the foundation on which the United Nations was established and has impelled us to search for a means to achieve a climate of peace and security through disarmament. With the holding of the tenth special session of the General Assembly, devoted to disarmament, a special effort, involving participation by all the Members, was made to bring us closer to the objectives of disarmament.
164.	Unfortunately the results of the special session fell far short of the hopes and expectations that had been aroused. Nor did they reflect the monumental efforts and preparations which had preceded its convening. However, our immediate disappointment must be tempered by an appreciation of some positive steps. A major thrust of the session was to stimulate thought and interest in vital and principal areas of disarmament. The Final Document of the session [resolution S-10/2], adopted by consensus, reflects a fair measure of achievement in that and other important areas. Agreement has been reached on setting up new machinery for deliberations and negotiations on disarmament. We now seem to possess the essential elements of a new international strategy for disarmament which we hope can be made a reality through collective efforts, goodwill and perseverance.
165.	The fears and anxieties as well as the hopes and expectations which led to the convening of the special session are still with us. The world still lives under the ominous shadow of enormous stockpiles of the ultimate weapon. The factors and forces that help perpetuate the arms race are still at work.
166.	If we are to save present and future generations from extinction, the universal message is loud and clear: in the disarmament process obviously first things should come first and disarmament should start with the halting and reversing of the nuclear arms race.
167.	My country and, may I say, the majority of States Members of the United Nations have held all along that nuclear Powers, in particular the super-Powers, have primary and particular responsibility for the-promotion of genuine disarmament. Those States can and should break the self-perpetuating cycle of the arms race by adopting concrete and tangible measures, so that other States can feel more secure and encouraged to follow the road to the ultimate goal of general and complete disarmament.
168.	Another problem which is a source of serious concern to the international community is the spread of international terrorism. It is our firm belief that resort to acts of violence, which is causing the loss of innocent lives, jeopardizing fundamental human rights, and threatening the very fabric of organized societies, must be brought to an end. Here I should like to stress once more that my Government has always been in favour of international co-operation against terrorism. In that context, we have also noted with satisfaction the decision of the recent Bonn Economic Summit Conference on the campaign against terrorism and hijacking.  We stand ready to lend our full support to any international effort in this field.
169.	Concerning southern Africa, some positive developments have taken place during the past few months. The convening by the General Assembly of the ninth special session on Namibia and the endorsement by the Security Council in its resolution 435 (1978) of an independence plan for that Territory represent a step forward in the direction of the transfer of sovereign power to the people of Namibia. In that connexion, I must reaffirm that the territorial integrity of Namibia should be protected in accordance with the relevant United Nations resolutions.
170.	My Government has remained steadfastly opposed to apartheid, a policy under which the people of South Africa continue to languish. We have joined with others to condemn policies of apartheid, which troubles the conscience of man by its indignity and violation of human rights. The Government of Iran, in pursuance of its policy towards apartheid, has decided, in accordance with the relevant decisions of the General Assembly, to carry out appropriate measures, including dissemination of information, in observance of International Anti-Apartheid Year. Thus once again we wish to demonstrate by word as well as by deed our solidarity with the oppressed people of South Africa.
171.	In Zimbabwe, unfortunately, the confrontation between the illegal minority regime and the freedom fighters continues to cause heavy loss of life. We hope that the accord on Namibia will assure a brighter prospect for a peaceful settlement of the Rhodesian problem and the early transfer of sovereign power to the majority in Zimbabwe.
172.	In the field of development and international economic co-operation, we believe that the world economy is still prey to the same fundamental difficulties as those that confronted it a year ago, when we last reviewed the situation in this Assembly, and that the persisting uncertainties surrounding the economies of both developed and developing countries continue to frustrate the attempts aimed at resolving divergent views and policies on those issues. The policy framework adopted by the sixth and seventh special sessions of the General Assembly for the establishment of a New International Economic Order is still far from materializing.
173.	The dialogue commenced at the Conference on International Economic Co-operation and followed up in other forums has fallen short of the needs and aspirations of the developing countries. Moreover, the prospects for the ongoing negotiations are not entirely bright. It is indeed discouraging that the developing countries as a whole are now realizing a rate of growth in total output less than the rate they achieved in the early days of the 1970s; that the rate of growth in their agricultural products is still little over half the target rate of 4 per cent set forth in the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)]; that the growth of their industrial production has been noticeably slackening; and that the imposition of import restrictions and other protectionist measures in certain developed countries has considerably hampered the development of even a modest industrial base, which represents a major source of export earnings for a number of developing countries.
174.	The slow-down trends have affected the developing oil-exporting countries more than others. For them, the decline in the growth of export earnings has been accompanied by a continued erosion of their purchasing power.
175.	The decline in the value of export earnings has affected other developing countries also. In spite of some increase in their export earnings as a whole and an improvement in their balance of payments during the past two years, the long-term prospects for their sustained upward movement are still dim. A number of those countries are still suffering from deteriorating terms of trade. The servicing of external debts is also weakening their economies.
176.	The present trends, if unchecked, are bound to have a disruptive effect on the growth and prosperity of the developing countries, with all the consequences that would attend such disruption; therefore there is an urgent need for closer co-operation between the developed and developing countries. As long as the world is divided into a house of fortune and a house of need, global development is not genuine and cannot last long. Indices of growth or improvement are essentially meaningless.
177.	In the field of human rights, a particularly interesting and positive development may be discerned today within the international community. On the one hand, there is increasingly unanimous agreement to condemn categorically the most flagrant violations of human rights and fundamental freedoms of the individual. On the other hand, it is recognized that massive violations of human rights affect not only individuals but also entire peoples, as in the case of those suffering from apartheid, colonialism and foreign domination.
178.	The realization of all human rights and fundamental freedoms for everyone is a long process, a long road filled with pitfalls but one which my country, despite recent and unfortunate events, is determined to continue to travel unrelentingly. Under the guidance of my enlightened sovereign, we have started a chapter in our history in which measures are being taken to ensure full protection of freedom of expression within the Constitution and the law of the land.
179.	In the international arena, Iran will continue with unflagging determination to support all sincere efforts to promote and ensure fundamental freedoms.
180.	In conclusion, I should like to reiterate our basic position that peace and security, at both the international and the national level, can be obtained primarily through
the promotion of freedom and the dignity of man. Our national efforts through the years have already yielded significant results. With the grace of God Almighty, and the implementation of policies and programmes designed to bring about social justice, we hope we shall succeed in creating the conditions necessary for peace and security.

